DETAILED ACTION
This office action follows a reply filed on January 21, 2021.  Claims 1, 5, 8, 15 and 17 have been amended.  Claims 1, 5, 6, 8, 10, 11, 14, 15, 17, 18, 21 and 22 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to require the inclusion of a propoxylated surfactant; however, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
Withdrawn claim 18 depends on canceled claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5, 8, 10, 11, 14, 15, 17, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 claims a formula of a polypropylene glycol-polydimethylsiloxane copolymers, defining p=5-12; however, p was never defined in the originally filed claims or specification.  It is unclear as to why applicants have chosen 5-12 to define p, and as to whether applicants had possession of the claimed invention at the time of the filing.
It is noted that since claims 5, 8, 10, 11, 14, 15, 17, 21 and 22 ultimately or directly depend from Claim 1, they are rejected along with claim 1 because they incorporate all of the limitations of claim 1, including those that are indefinite.

Claims 1, 5, 8, 10, 11, 14, 15, 17, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
In claim 1, applicants claim “wherein the one or more polypropoxylated surfactants are polypropylene glycol-polydimethylsiloxane copolymers selected from the group comprising allyoxy group, siloxane, polyether modified silicone, and any derivatives, copolymers, or mixtures thereof…”, then defining the structure of the polypropylene glycol-polydimethylsiloxane copolymers. 
Firstly, assuming “allyoxy group, siloxane, polyether modified silicone, and any derivatives, copolymers” is a Markush group, an open list of alternatives should be rejection under 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h).
Next, it is unclear as to whether the polypropoxylated surfactant is limited to only polypropylene glycol-polydimethylsiloxane copolymer, or the polypropylene glycol-polydimethylsiloxane copolymers and any of the alternatives listed.  Additionally, polypropylene glycol-polydimethylsiloxane copolymers is considered a polyether modified silicone; therefore, it is unclear as to whether the polypropoxylated surfactant is limited to only polypropylene glycol-polydimethylsiloxane copolymer or any polyether modified silicone.  
Claims 15 and 17 attempt to limit the allyoxy group and the polyether modified silicone of the polypropoxylated surfactant; however, these specific surfactants are NOT polypropoxylated. 



Claim Rejections - 35 USC § 102
Claims 1, 6, 8, 10, 11, 14, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letailleur (US 9,752,031).
Letailleur discloses blending 100 parts of an HCR (high consistency rubber) silicone base with 0.3-7 parts by weight of an amphiphilic copolymer, including hydrophobic polydiorganosiloxane blocks and hydrophilic poly(ethylene oxide), poly(propylene oxide) or ethylene oxide and propylene oxide copolymer blocks, until a homogeneous blend is obtained, shaping the blend, and curing (Abstract).  Letailleur discloses that the amount of proteins which is adsorbed on a hydrophilized elastomer or growth of microorganisms is reduced by more than 90%, with respect to an identical material devoid of the amphiphilic copolymer, even in the context of manufacturing process where no migration of the PDMS-PEG molecules towards the surface is a priori possible, such as, for example, in extrusion (col. 3, ll. 14-41).  A copolymer of hydrophobic polydiorganosiloxane blocks and hydrophilic poly(propylene oxide) blocks meets applicants’ polypropoxylated surfactant and the polyether modified silicone.  
Letailleur does not specifically disclose the microorganisms to include E. coli or S. aureus; however, the composition disclosed by Letailleur discloses a Letailleur are inherently capable of reducing E. coli or S. aureus by greater than 90%.  Note bacteria is a type of microorganism whose growth is desirably reduced.
Letailleur anticipates instant claims 1 and 6.
As to claims 10 and 21, Letailleur discloses an example of HCR to include that supplied by Wacker under the name Elastosil R (col. 5, ll. 46-51), and also exemplifies the use of Sanitech Ultra (col. 9, l. 66).  Applicants exemplify the use of an Elastosil R brand rubber (pp. 22-23) and Sanitech Ultra was designed to prepare silicone tubing which meets stringent requirements of biopharmaceutical process applications, as evidenced by Med Device Online (p. 1); therefore, the HCR of Letailleur inherently possesses a biocompatibility with living cells comprising fibroblast cells, of greater than 80%, as claimed.
	As to claims and 11 and 14, Letailleur exemplifies the use of 3 wt% amphiphilic copolymer, or 3 phr, as there are no other components present in the compositions (col. 9-10, Example). 
As to claim 22, Letailleur discloses preparing tubing from the HCR blends.

Claim Rejections - 35 USC § 103
Claims 1, 5, 8, 10, 11, 14, 15, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dhruv (US 8,053,548) in view of Letailleur (US 9,752,031), and further in view of Britt (US 2012/0061877), as evidenced by Castellino (Interpenetrating Polymer Networks Templated on Bicontinuous Microemulsions Containing Silicone Oil, Methacrylic Acid and Hydroxyethyl Methacrylate, Doctoral thesis, University of Toronto, 2011, Abstract and p. 76) and Med Device Online (Saint-Gobain Introduces Next Generation Silicone Tubing. Saint-Gobain, 2009, 1 page).
Dhruv teaches mixing a PDMS polymer base with a curing agent and surfactant, stored and then cured to produce a PDMS elastomeric monolith with desired hydrophilic properties. 
Letailleur teaches the following (col. 1, ll. 42-58):
 
    PNG
    media_image1.png
    254
    325
    media_image1.png
    Greyscale
 
Therefore, the PDMS polymer base meets applicants’ liquid silicone rubber.
Dhruv teaches the surfactant as having the following structure:

    PNG
    media_image2.png
    101
    325
    media_image2.png
    Greyscale
, 
where x, n, m, defining chain segment lengths are varied to control the hydrophobic/hydrophilic balance and degree of modification of the PDMS monolith, where x is between 8-35, n is from 1-7 and m is from 1-7.  This surfactant meets applicants’ polyether silicone.  
Alternatively, polypropylene oxide is a functional equivalent or obvious variant of polyethylene oxide in the art of surfactants and polyethers.  Therefore, using a polypropylene oxide grafted PDMS in place of the polyethylene oxide grafted PDMS is prima facie obvious.
As to the molecular weight, Letailleur teaches the amphiphilic copolymers as comprising a hydrophobic block, particularly a PDMS block which includes 3-100 dimethylsiloxane units and having a hydrophilic block that can be grafted to the PDMS block, of at least 5 propylene oxide units, such as from 6-60 units, or particularly 6-30 PO units (col. 6, ll. 1-14), where the grafted copolymers have a molecular weight between 2000 and 25,0000 (col. 6, ll. 29-32), the range of which overlaps with the claimed range of 5000-7000, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of prima facie obviousness.

Dhruv does not teach the repellency of the elastomers; however, Letailleur teaches a high consistency silicone rubber composition comprising the same surfactant, teaching that it is known to reduce the hydrophoibic nature of liquid silicones by incorporation of polydimethylsiloxane-poly(ethylene glycol) copolymers, with the aim of limiting or preventing the adsorption of proteins and the fouling which ensues (col. 1, ll. 42-46), teaching that the incorporation of such into high consistency rubber can also reduce the adsorption of micro oganisms, as well, by greater than 90%.
Therefore, one of ordinary skill in the art would expect the compositions of Dhruv to have a similar reduction towards E. coli and S. aureus, as these are known bacteria, a type of microorganism, whose growth is desirably reduced.
Dhruv in view of Letailleur is prima facie obvious over instant claims 1, 5 and 22. 
As to claim 8, the polypropylene oxide grafted PDMS copolymers suggested by Dhruv in view of Letailleur possess an overlapping range of PDMS blocks and polypropylene oxide blocks, with an overlapping molecular weight; therefore, one of ordinary skill in the art would expect the polypropylene oxide-grafted PDMS copolymers as having hydrophilic-lipophilic balance number which overlaps the claimed number of 1.5.
Britt is a continuation in part of Dhruv, and exemplifies the use of Sylagard 184 as the preferred PDMS elastomer, which is the same as that exemplified by applicants; therefore, the elastomer inherently possesses a biocompatibility of greater than 80% with living cells containing fibroblast cells.
As to claim 11, Dhruv teaches a mixing ratio of PDMS base:polymeric surfactant additive of 10:0.1-0.5, which is the same as 100:1-5, which is the same as 1-5 wt%. 
As to claim 14, Dhruv teaches the weight ratio of PDMS base polymer:surfactant as 100:1-5, which suggests the inclusion of 1-5 phr, the range of which overlaps with the claimed range of 2.5-5 phr, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Claims 15 and 17 can be rejected, as they are listed as alternative surfactants to the polypropylene glycol-polydimethylsiloxane copolymers and polyether modified silicones suggested by Dhruv, Letailleur and Britt.
Alternatively, as to claim 17, Letailleur teaches a suitable amphiphilic copolymer to include Coat-O-Sil 7608, tri(dimethylsiloxane) with a hydrophilic tail comprising 6-9 ethylene oxide units.
Momentive:

    PNG
    media_image3.png
    289
    375
    media_image3.png
    Greyscale
, 
where Z=Me and the polyether is all-EO.

Coat-O-Sil 7608 has the following formula, as evidenced by Momentive:

    PNG
    media_image4.png
    277
    201
    media_image4.png
    Greyscale
, 
where Z=H and the MW=600.
Choosing similar compounds where Z=H and the molecular weight is between 2000-25,000 is within the teachings of Letailleur, described below in Letailleur discloses that the amphiphilic copolymer can include ethylene oxide and/or propylene oxide units.
The molecular weight taught by Letailleur overlaps with the claimed molecular weight of 5000-7000, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As can be seen from above, the siloxane represented by the formula of instant claim 17 is suggested by the teachings of Letailleur.


Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.
Applicants argue that Letailleur only teaches that the copolymers include grafted copolymers formed of a PDMS block including 3-8 dimethylsiloxane units to which a single poly(ethylene oxide) block is grafted, and does not teach that their modifier is a polypropylene glycol-polydimethylsiloxane copolymer, as claimed.
Letailleur only requires that the amphiphilic copolymer have at least one hydrophobic block, specifically PDMS, which includes 3-100 dimethylsiloxane 
Letailleur specifically mentions grafted copolymers formed of a PDMS block including 3-8 dimethylsiloxane units to which a single poly(ethylene oxide) block is grafted (col. 6, ll. 15-23).  
A grafted copolymer formed of a PDMS block to which a single poly(propylene oxide) block is grafted is prima facie obvious, as EO and PO units are described as functionally equivalent.
Alternatively, Leailleur also specifically mentions D212 CG, which as evidenced by Siltech (Silsurf D212-CG, Siltech Corp., 2008, 1 page) is PEG-12 dimethicone, which as evidenced by Cosmetoscope has the formula 

    PNG
    media_image5.png
    221
    440
    media_image5.png
    Greyscale
.
The amphiphilic copolymer where the EO units of D212 CG are replaced with PO is prima facie obvious.
Therefore, Letailleur does suggest the claimed copolymer.

Applicants argue that Letailleur teaches the protein absorption data, which is not indicative of the repellent effect, as claimed.
Letailleur teaches that the compositions are capable of reducing the adsorption of proteins and/or the growth of microorganisms.  Letailleur teaches a reduction of protein adsorption of greater than 90%.  Therefore, one of ordinary skill in the art would expect the compositions to have a similarly high reduction in the growth of microorganisms.  
Even so, the compositions of Letailleur teach applicants’ claimed/preferred base polymer in combination with applicants’ preferred modifier in the claimed amounts.  Applicants do not carry out any special method of preparing the composition before testing for the reduction of growth of microorganisms.  Therefore, one of ordinary skill in the art would expect the compositions suggested by Letailleur to have the same reduction in growth of E. coli and S. aureus, as claimed.

Applicants argue that Dhruv does not teach if the prepared PDMS elastomeric monolith has the characteristics of repelling specific bacteria, as claimed.
While the examiner agrees, Dhruv prepares a composition similar to that of Letailleur, but using a different base silicone rubber.  Letailleur teaches that “It is known to reduce the hydrophobic nature of liquid silicone rubber by incorporation of polydimethylsiloxane-poly(ethylene glycol)…copolymers, in particular with the aim of limiting or preventing adsorption of proteins and the fouling which ensues.” and then mentions Dhruv as an example of such.
Letailleur to have the same effect as when used in Dhruv, and also be capable of reducing the growth of microorganisms in LSRs and HCRs. 

Applicants argue that Dhruv does not teach propoxylated surfactants, as claimed. 
While the examiner agrees, Letailleur teaches the EO and PO based PDMS surfactants as functional equivalents.  Therefore, it would have been obvious to substitute the the EO-PDMS copolymer of Dhruv with the PO-PDMS copolymer suggested by Letailleur, as they are both used for the same function, for reducing hydrophilicity, in similar rubbers/polymers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Brieann R Johnston/Primary Examiner, Art Unit 1768